         Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 1 of 10 PageID #:772




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    UNITED STATES OF AMERICA                            Case No. 97-CR-659-1

    v.                                                  Judge Mary M. Rowland

    GUSTAVO COLON




                         MEMORANDUM OPINION AND ORDER

         Defendant Gustavo Colon seeks compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), citing the COVID-19 pandemic and his health conditions. (Dkt. 927).

The government filed a response in opposition to Colon’s motion, (Dkt. 931), and

Colon replied (Dkts. 933-34). For the following reasons, Colon’s motion [927] is

denied.

A. Background Facts

         Colon is a 66-year-old man who has spent virtually his entire life behind bars. His

current conviction stems from his conduct that took place between 1995 and 1997

while he was incarcerated at Menard Correctional Center (Menard) for murder. 1

Although incarcerated, Colon was convicted of engaging in a continuing criminal

enterprise, the Latin Kings street gang, through the use of prison visits and telephone

calls. During the two-and-a-half-month trial, seventy (70) of Colon’s recorded


1Colon was convicted in 1972 for a murder he committed when he was 16 years old. He was sentenced
to 30 to 60 years. While serving that sentence, Colon was convicted of a drug offense resulting in an
additional 3 years to run consecutively.

                                                                                                   1
    Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 2 of 10 PageID #:773




telephone calls from Menard were played for the jury. The tapes and witness

testimony persuaded the jury that Colon used the Latin Kings organization to

distribute drugs and enforce discipline. United States v. Souffront, 338 F.3d 809, 833

(7th Cir. 2003) (summarizing facts on appeal).

    The sentencing court determined Colon was responsible for distributing 56

kilograms of cocaine. Colon was also held responsible for being a leader of the Latin

Kings. The sentencing court imposed a sentence of life. Colon is currently serving his

sentence at USP McCreary, a high security facility in Pine Knot, Kentucky.

B. Analysis

    Pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A), a court may reduce an

inmate’s term of imprisonment after he has exhausted all “administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf”

or after 30 days have passed “from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Id. The government agrees that Colon has

exhausted his administrative remedies as required by § 3582(c)(1)(A). 2 (Dkt. 931 at

11).

    Once the exhaustion requirement is met, a court may reduce the defendant’s term

of imprisonment if the court finds, as relevant here, that 1) the reduction is consistent

with the factors in 18 U.S.C. § 3553(a); and 2) “extraordinary and compelling” reasons

warrant a sentence reduction. See 18 U.S.C. § 3582(c)(1)(A)(i). See United States v.

Tequila Gunn, ____ F.3d ___, No. 20-1959, 2020 WL 6813995 at *2 (7th Cir. Nov. 20,


2The Warden denied Colon’s request for home confinement based on his “history of violence.” (Dkt.
931 at 10).

                                                                                               2
   Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 3 of 10 PageID #:774




2020) (affirming district court’s discretion to award compassionate release to prisoner

who is “outside the scope of 18 U.S.C. § 3582(c)(1)(A)(ii)” based on “‘extraordinary and

compelling reasons’”). Colon bears the burden to establish that he is eligible for a

sentence reduction.

      1. Extraordinary and Compelling Reasons

   In determining what constitutes extraordinary and compelling reasons to modify

a person’s sentence, courts consider the guidance contained in the U.S. Sentencing

Guidelines Manual at U.S.S.G. § 1B1.13. This section of the Guidelines and the

Application Notes describe extraordinary and compelling reasons as including

medical conditions, age, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)–(C).

The Guidelines were amended November 1, 2018, when the Sentencing Commission

last had a quorum, which predates both the Fair Sentencing Act’s passage and the

COVID-19 pandemic. A “vast majority” of district courts find that U.S.S.G. § 1B1.13,

is “not binding but is, rather, helpful guidance” when considering compassionate

release requests by inmates. United States v. Cardena, 2020 WL 2719643, at *3 (N.D.

Ill. May 15, 2020) (quoting United States v. Almontes, 2020 WL 1812713, at *3 (D.

Conn. Apr. 9, 2020); United States v. Tequila Gunn, supra (“substantive aspects of

the Sentencing Commission’s analysis in § 1B1.13 and its Application Notes provide

a working definition of ‘extraordinary and compelling reasons’”).

   This Court considers § 1B1.13 in conjunction with circumstances created or

amplified by the pandemic. These circumstances may include: whether the

defendant’s health condition “places him at significant risk of complications should



                                                                                      3
      Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 4 of 10 PageID #:775




he contract the virus;” if there is a “serious [COVID-19] outbreak of infections” at the

defendant’s prison; and if the “institution is unable to successfully contain the

outbreak.” United States v. Downing, 2020 WL 2789790, at *2 (C.D. Ill. May 29, 2020).

      The COVID-19 pandemic is serious and deadly. As of this writing, more than

282,000 people in the United States have died from the novel coronavirus. 3 However,

courts have found that the COVID-19 pandemic in and of itself is not an

extraordinary and compelling reason warranting compassionate release. See, e.g.,

United States v. Shannon, 2020 WL 3489491, at *2 (N.D. Ill. June 26, 2020); United

States v. Allegra, 15 CR 243 (N.D. Ill. Apr. 13, 2020), R. 232 at 7; United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release”).

      While COVID-19 alone may not be extraordinary and compelling, a person’s

underlying health condition(s) and age, in light of the pandemic, may be. See United

States v. Collins, 2020 WL 3892985, at *3 (N.D. Ill., July 10, 2020) (sarcoidosis and

asthma presented an extraordinary and compelling reason for release); Shannon,

2020 WL 3489491, at *4 (combination of pre-diabetes, obesity, essential hypertension,

and sixty-one years of age presented an extraordinary and compelling reason for

release).

      In addition to considering a person’s health and conditions at the place of

confinement, the court must consider the factors required by 18 U.S.C. § 3553(a).



3   https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last visited 12/08/20).

                                                                                                     4
    Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 5 of 10 PageID #:776




       2. Colon’s health and 3553(a) factors

    Colon is sixty-six years old and suffers from high blood pressure. While the CDC

recognizes that a person with high blood pressure is at increased risk of severe illness

from the virus that causes COVID-19; it must be noted that according to Mr. Colon’s

medical records, his is controlled by daily medication. (COLON_BOP_000026). In a

record dated September 3, 2019, a nurse indicated that Colon’s hypertension had

been “alternating between stable and borderline” and noted that Colon was compliant

with medication. (COLON_BOP_000043).

    Mr. Colon has a BMI of 33 meaning he suffers from obesity. (COLON_BOP_

(000043). The CDC recognizes that a person with obesity is at increased risk of severe

illness from the virus that causes COVID-19. 4 Mr. Colon has also been diagnosed with

prediabetes, (COLON_BOP_00002), which can lead to Type 2 diabetes and persons

with Type 2 diabetes are at increased risk of severe illness from the virus that causes

COVID-19. 5

    The increased risk for older individuals, particularly those over 65, is well-

established, but as the government observes, the greatest risk is for those over 85. 6




4https://www.cdc.gov/obesity/adult/defining.html (last visited 11/22/20) and
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#obesity (last visited 11/12/20).

5Prediabetes can lead to Type 2 diabetes. https://www.cdc.gov/diabetes/basics/prediabetes.html (last
visited 11/12/20) and https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html#diabetes (last visited 12/8/20).

6https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last visited
11/12/20).

                                                                                                    5
   Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 6 of 10 PageID #:777




   Colon has other health risks that do not appear to increase his risk of suffering

more serious consequences if he contracts coronavirus, but the Court considers them

as contributing to extraordinary and compelling reasons to grant compassionate

release: asymptomatic varicose veins, “moderate cataract formation”, enlarged

prostate, and an EGFR of 57 which can indicate the start of kidney disease.

(COLON_BOP_00005, 000011, 000043-45).

   In sum, Mr. Colon is a 66-year-old man with controlled hypertension, suffering

obesity and pre-Type 2 diabetes. While in some circumstances, these facts may

present extraordinary and compelling circumstances, consideration of the 18 U.S.C.

§ 3553(a) factors leaves no doubt that Mr. Colon is not a candidate for compassionate

release.

   Colon relies heavily on United States v. Shannon, No. 13 CR 535, 2020 WL

3489491, at *3 (N.D. Ill. June 26, 2020), where the court granted compassionate

release to the defendant who was “61 years old, has pre-diabetes, is moderately obese,

and has essential hypertension (or high blood pressure).” These factors are very

similar to Colon. However, the Shannon said also noted the following:

      Shannon received a sentence longer than he might have otherwise
      because he was subject to a mandatory minimum sentence. Shannon's
      role in the crack distribution conspiracy was relatively small … he
      received only $700 of a $12,000 transaction. His ten-year sentence was
      harsh relative to the seriousness of his crime. Additionally, the
      mandatory minimum precluded the Court from considering the
      disparity that continues to exist in Guidelines sentences for crack and
      powder cocaine. Shannon’s guidelines range would have been one-third
      as long if he had distributed powder cocaine instead of crack. The Court
      finds these circumstances relevant considering Shannon has already
      served nearly eight years of his ten-year sentence.



                                                                                    6
   Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 7 of 10 PageID #:778




Shannon, 2020 WL 3489491, at *2.

   Colon relies on several other cases that have approved compassionate release.

(Dkt. 933 at 3). But in each instance, like Shannon, the court was persuaded that

granting compassionate release (sometimes requiring home confinement) satisfied §

3553(a) factors. See e.g., United States v. Handy, No. 3:10-CR-128-8 (RNC), 2020 WL

2487371, at *1 (D. Conn. May 14, 2020) (compassionate release granted nine months

prior to release date because Handy, at 53 years old, suffers from congestive heart

failure, hypertension, obesity, and “chronic knee issues” and was incarcerated at

Wyatt Detention Center, which had dozens of confirmed COVID cases); United States

v. Lopez, No. 18-CR-2846 MV, 2020 WL 2489746, at *3 (D.N.M. May 14, 2020) (where

Lopez was “62 years old and suffers from high blood pressure and type II diabetes,

the latter of which required the amputation of two of his toes and part of his left leg”,

the court found serving the remaining 9 months of a 36 month sentence in home

confinement addressed § 3553 factors); United States v. Gutman, No. CR RDB-19-

0069, 2020 WL 2467435, at *2 (D. Md. May 13, 2020) (where defendant had served 4

of his 6 month sentence, compassionate release granted to a 56-year-old who had

multiple sclerosis (MS) and hypertension because the MS required him to take

medication that suppresses his immune system; but court also relied on the fact that

50% of all adults hospitalized in the United State for COVID-19 suffered from

hypertension).

   Giving Colon the benefit of the doubt that his medical conditions present an

extraordinary and compelling reason for compassionate release, an analysis under 18



                                                                                       7
   Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 8 of 10 PageID #:779




U.S.C. § 3553(a) considers the defendant’s history and characteristics, the

seriousness of his offense, the risk of recidivism he poses, the time remaining on his

sentence, the quality of his release plan, and the impact of BOP’s efforts to maintain

the safety of inmates. 18 U.S.C. § 3852(c)(1)(A); U.S.S.G. § 1B1.13. In imposing a life

sentence the sentencing court stated: “I have no doubt in my mind that this—this [2

year] portion of Mr. Colon's life—this particular criminal conspiracy involved the

distribution of over, over 50 kilograms of cocaine.” Souffront, 338 F.3d at 832. This

Court is also mindful that this conduct occurred while Mr. Colon was in state

custody—the government’s description of the conduct as “brazen disregard for

authority” is apt. (Dkt. 931 at 16). In applying an enhancement for use of a gun, the

appellate court noted that “[t]estimony at trial revealed that weapons were carried

and used for disciplinary and security purposes as part of the conspiracy.” Souffront,

338 F.3d at 833. Furthermore, when a member of the Latin King’s apartment was

raided by the Chicago Police, Colon ordered that person’s “punishment [for the

discovery of drugs and a gun in his apartment] was to be shot.” Id. Finally, the

appellate court found that the “overwhelming evidence indicated, as the district court

stated, that ‘every single witness treated himself as a subordinate to Gino Colon’ and

‘there was unanimous agreement on his authority.’” Id.

   The Court is mindful that Mr. Colon committed this conduct over 25 years ago in

the mid-1990s. He has since earned his GED and taken over 142 classes in science

and history and art. (Dkt. 933 at 9). The Court applauds these efforts at

rehabilitation. But as Mr. Colon must acknowledge, rehabilitation by itself is not an



                                                                                     8
      Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 9 of 10 PageID #:780




extraordinary and compelling reason to grant compassionate release. See 28 U.S.C.

§994(t) (“The Commission … shall describe what should be considered extraordinary

and compelling reasons for sentence reduction. . . . Rehabilitation alone shall not be

considered an extraordinary and compelling reason.”) The Court is impressed that

Mr. Colon’s family is willing to support him with housing and employment. It speaks

well of him and his family. But given the severity of the conduct, the amount of the

drugs distributed, Mr. Colon’s unquestionable leadership role, and the aggravating

fact that Mr. Colon orchestrated this criminal conduct from state custody, the factors

articulated in § 3553(a) would not be served by a release after serving 23 years of a

life sentence. 7

          3. FCI McCreary

      Finally, when Mr. Colon filed his request, he reported that as of August 10, 2020,

the BOP indicated four (4) confirmed active cases among inmates and staff at USP

McCreary. (Dkt. 927 at 4). As of December 9, 2020, of the 1,389 inmates at McCreary,

one (1) inmate was positive and 45 had recovered from COVID-19. 8 USP McCreary

has reported no deaths among inmates or staff; it currently reports seven (7) positive

staff members with nineteen (19) staff members having recovered. Id. It is certainly

possible that there are more positive cases, given the prevalence of asymptomatic

patients and the difficulty of social distancing in prison. However, with the



7 Mr. Colon was taken into federal custody on September 18, 1997. (PSI at 6). He has served roughly
23 years and 3 months. This does not equate to 85% of a 30-year sentence and Mr. Colon received a
far harsher penalty.

8   https://www.bop.gov/coronavirus/ (last visited 12/09/20)


                                                                                                  9
  Case: 1:97-cr-00659 Document #: 935 Filed: 12/10/20 Page 10 of 10 PageID #:781




information at hand, current conditions in USP McCreary do not constitute an

outbreak. Cf. United States v. Chapman, 2020 WL 2850984, at *2 (N.D. Ill. June 2,

2020) (in April, 101 inmates tested positive, and near the end of May, 363 inmates

tested positive, which factored into defendant’s compassionate release).

C. Conclusion

   After thoroughly considering all the facts presented, the Court does not believe

that Mr. Colon presents an extraordinary and compelling reason for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). If the situation at USP McCreary changes

significantly or Mr. Colon’s health deteriorates significantly, he may seek further

relief. As the facts stand now, however, Mr. Colon’s request is denied.


                                             E N T E R:


Dated: December 10, 2020

                                             MARY M. ROWLAND
                                             United States District Judge




                                                                                   10
